 PORK KING COMPANY, INC.Pork King Company, Inc. and Louis Rivcra. Case 2-CA- 15647September 11, 1980DECISION AND ORDEROn June 25, 1979, Administrative Law JudgeMax Rosenberg issued the attached Decision in thisproceeding. Thereafter, the General Counsel andthe Charging Party filed exceptions and supportingbriefs.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order for thefollowing reasons.Louis Rivera was first employed by Respondentin 1972. He became shop steward in 1973 and re-mained at Respondent's Boston Road plant (exceptfor the period of his discharge in 1975) until histransfer to Respondent's Hunts Point facilityaround November 1977. During the last week ofApril 1978, he was reassigned to the Boston Roadplant-a move about which he registered severalcomplaints. 3On May 15, Puntolillo followed Rivera becauseof a continuing concern that Rivera was wastingtoo much time in making deliveries.4After notingi The General Counsel and the Charging Party have excepted to cer-tain credibility findings made by the Administrative Law Judge It is theBoard's established policy not to overrule an administrative law judge'sresolutions with respect to credibility unless the clear preponderance ofall of the relevant evidence convinces us that the resolutions are incor-rect. Standard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and findno basis for reversing his findings.2 In finding no merit in the General Counsel's contention that Re-spondent's asserted reasons for Rivera's discharge were pretextual, we donot rely on the Administrative Law Judge's discussion of mixed motivecases such as Waterbury Community Antenna, Inc. v. N.L.R.B., 587 F.2d90 (2d Cir. 1978), as the rationale expressed therein is in our view inappli-cable to the present facts.3 This was seemingly not unusual for Rivera, who had also apparentlyprotested his transfer from Boston Road to Hunts Point the previous No-vember. He complained to both of Respondent's co-owners, Puntolilloand Cheswick, and to Union Business Agent Weinstein, who told himthat Respondent could transfer him wherever it wanted. When informedthat the transfer appeared permanent (Cheswick demurred at takingRivera back at Hunts Point, because of his continual complaining and re-luctance to cooperate with other employees), Rivera demanded that Pun-tolillo compensate him by reallocating Saturday work so that Rivera"would be able to make extra money." Puntolillo initially declined, butRespondent later called and offered Rivera the opportunity to work thefollowing day, which Rivera accepted. He complained again the follow-ing Friday, because his Saturday pay was included in his paycheck,whereas he understood that other employees were paid "off the books."and put in a call to Weinstein, who had already left for the day. Howev-er, Weinstein, who frequently stopped to have coffee at Respondent's fa-cility, arrived the following Monday morning. He met Rivera outside,told him to go inside and go to work, briefly conferred with Puntolilloover use of a time record book, then spoke briefly to Rivera and left.Ultimately it was Rivera, not the Union, that filed the charge.4 We view as misplaced our dissenting colleague's reliance on the factthat Puntolillo had been aware of this shortcoming of Rivera's for sometime. True, Puntolillo testified that Rivera was in general a good driver,252 NLRB No 4Rivera's unauthorized stop at an off-track bettingoffice, Puntolillo returned to the plant, for lack oftime to follow him farther. On Tuesday, businesswas too brisk for Puntolillo to follow Rivera. OnWednesday, he detailed an inside employee and asupervisor to follow Rivera, with instructions tonote any unauthorized stops and, if any were made,to determine whether the keys were still in thetruck. If so, they were to return the truck to theplant, otherwise to continue.In between deliveries, Rivera parked and sat inthe truck on three occasions, totaling about anhour. On Thursday, May 18, Puntolillo detailed thesame employees to follow Rivera again. He madethree deliveries, then parked the truck and wentinto an off-track betting office (OTB). EmployeeRascona entered the open truck, found the keys toboth the ignition and the body in plain view in thecab, and proceeded to drive the truck back to Re-spondent's premises pursuant to instructions. WhenRivera came out of the betting office and notedthat the truck was missing, he reported it to policeofficers sitting in a cruiser parked where the truckhad been.5He was taken to the local precinctwhere he called Respondent, who told the policethat the truck was not stolen,6and informedRivera that he was discharged. Puntolillo also noti-fied the Union that same afternoon, in a telephonecall to Weinstein, and by letter.7although the problem of his taking too much time was a longstandingone. (Indeed, Rivera's discharge by Respondent in 1975 was similarly for"goofing off' while ostensibly making deliveries. In that instance, theUnion eventually prevailed upon Respondent to take Rivera back.) Butwe do not consider that inconsistent with his further testimony that theproblem had become "especially" prevalent in the 3-week period follow-ing Rivera's return to Boston Road. Nor is it surprising that Puntolillowould become increasingly sensitive to the problem after the lack ofdirect contact with Rivera during the prior 6 monthsI Rivera's contention that he was in the off-track betting office for atotal of "only 3 to 5 minutes" seems incompatible with his further testi-mony that, although the truck was legally parked, he thought it had beentowed away by the police when he returned to the street6 When Rivera called Respondent, he talked to Ray Lyons, the super-visor who had been following him.I The dissent's contentions that Respondent's asserted reasons for thedischarge is "undercut" by its letter and that the letter itself "plainly re-veals that Respondent told the Union that Rivera was being dischargedbecause of time lost," in our view represents a misapprehension of therecord. Respondent's letter to Weinstein began: "I am writing this letterto inform you that on Thursday, May 18, 1978 1 am discharging LouisRivera for the following reasons from my employ " It fully details theevents relating to Rvera's being followed on Monday, Wednesday, andThursday, including Rascona's entering the truck outside the OTB office,finding the ignition and body keys in the cab and driving it back toBoston Road, and informing the police department that the truck was notstolen. The letter concludes: "Louis Rivera was told at that time he wasdischarged." While the Administrative Law Judge did not specificallydiscuss the letter we, contrary to our dissenting colleague, find it plainlyconsistent with Puntolillo's affidavit and his testimony at the hearing.Further, as noted above, Puntolillo also telephoned Weinstein that after-noon about the discharge, as Rivera himself confirmed in his testimonyRivera's recitation of Winstein's just-completed telephone conversationwith Respondent was cut off by counsel for the General Counsel, whoContinued99 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn these circumstances, we find that the recordsupports the Administrative Law Judge's conclu-sion that Respondent discharged Rivera not be-cause he was a member of or shop steward for theUnion,8or for engaging in protected activity, butrather because he left the truck open during an un-authorized stop with the keys available (whether"deliberately" or not) in such a manner as topermit, if not invite, theft of the truck and its valu-able quantity of Respondent's products.Our colleague would analogize this case to caseswhere a Weingarten interview9is followed by adischarge based upon information obtained at theinterview.'0Assuming the validity of such an anal-ogy, we would reject it here where counsel for theGeneral Counsel, in his opening statement, de-clared that surveillance was not being alleged as8(a)(1) and 8(a)(3) violations but rather "as a viola-tion of 8(a)(3) and only the derivative 8(a)(1)." Wesee no reason in this case to permit an issue so dis-posed of to be resurrected by exceptions.Here the Administrative Law Judge's ultimatefinding was that Respondent discharged Rivera"simply because he had abandoned his truck ... insuch a manner as to invite theft of a valuable quan-tity of Respondent's products" and in so doing didnot violate Section 8(a)(1) and (3) of the Act. Pun-tolillo had noticed several weeks earlier, upon Ri-vera's return to this work location, that Rivera wastaking too much time on his rounds. We ascribethe decision to follow Rivera to legitimate concernabout his work habits in light of his earlier record,as did the Administrative Law Judge.Accordingly, we shall dismiss the complaintherein.ORDERIt is hereby ordered that the complaint herein be,and it hereby is, dismissed.MEMBER JENKINS, dissenting:Contrary to my colleagues, I find that the recordevidence establishes, convincingly, that Respond-ent's surveillance and discharge of employee LouisRivera was in retaliation for his union and concert-ed activities.Rivera was hired by Respondent in May 1972and was designated as shop steward sometime inhad opportunity to adduce contrary evidence from Rivera, or fromWeinstein (who was present at the hearing), had he wished to do so.' We note in this regard that there is no indication in this record ofanimus on Respondent's part towards either Rivera or the Union. Whilethe timing of events herein might give rise to suspicion, mere suspicion isnot enough.I N.LR.B. v. J. Weingarten, Inc., 420 U. S. 251 (1975).10 We do not find the "fruits of unlawful activity" language quoted byour colleague in the cases he has cited.1973, a position he held until his discharge on May18, 1978. As the Administrative Law Judge found:[T]he record amply demonstrates that Rivera,in his capacity as union shop steward over thecourse of 5 years, was an ardent advocate of amultitude of grievances arising out of the em-ployment relationship between Respondentand its employees. On May 15, when Respond-ent decided to monitor Rivera's work habits,he had once again become a dolorous thorn inthe side of Respondent by enlisting the Union'sassistance in pressing a number of grievances.These activities constituted concerted activitieswhich are statutorily protected.Such grievances arose not only from Respond-ent's treatment of Rivera personally but also fromRespondent's conduct affecting the unit employeesgenerally. As described in the Administrative LawJudge's Decision, such items included a shortage inRivera's pay, the rotation of premium work, andthe installation of a timeclock. On May 15, UnionBusiness Agent Weinstein met with Respondent'sco-owner, Puntolillo, about these matters and alsodispatched a letter to Respondent formally request-ing Respondent to install a timeclock. On that sameday, Puntolillo decided to follow Rivera's truckand monitor his deliveries.It strains credulity to find that Puntolillo decidedto monitor Rivera's deliveries on May 15 for anyreason other than that he "had once again becomea dolorous thorn in the side of Respondent by en-listing the Union's assistance in pressing a numberof grievances." Puntolillo explained that he decidedto follow Rivera because "I found myself withtime on my hands that day." This explanation has adistinctly hollow ring in view of Puntolillo's testi-mony that he suspected Rivera of taking too longon his route for 2 years1and that he did notdecide to monitor Rivera's deliveries until after thegrievance meeting on May 15. Thus, Puntolillo"I My colleagues adopt the Administrative Law Judge's finding thatPuntolillo testified without contradiction that "for some weeks prior toMay 15" Puntolillo noticed that Rivera was taking too much time inmaking his deliveries. The record shows, however, that Puntolillo sus-pected and tolerated such conduct not for some weeks but for 2 yearsuntil the very day of the grievance meeting on May 15. Thus, Puntolilloanswered questions from the General Counsel as follows:Q. And how long did you suspect him of taking too long?A. Quite a while.Q. How long?A. A couple of years, a year.Q. A couple of years, I see. Was it your testimony before that yoususpected him for a short time? Could you pinpoint it.A. No, it's been a chronic problem that I always had with him.Q. For two (2) years?A. Yes.Furthermore, I note that Puntolillo testified on redirect examination byRespondent's attorney that Rivera was a "good employee" and that, "Hedid his work well."100 PORK KING COMPANY, INC.concedes the facts that lead inexorably to the con-clusion that the surveillance of Rivera beginning onMay 15 was in retaliation for Rivera's union andconcerted activities. '2My colleagues nevertheless adopt the Adminis-trative Law Judge's finding that "but for this inci-dent [leaving the truck unattended with the keys inthe cab] Rivera would have remained in Respond-ent's employ despite his activities as a union shopsteward." This finding is not supported by therecord evidence. Indeed, this finding is undercut byRespondent's letter to the Union dated May 18 ex-plaining the reason for the discharge. In that letterdated the day of the discharge, Puntolillo statedthat "[r]ecently I had the feeling that he [Rivera]was taking unauthorized time from his runs." Pun-tolillo then proceeded to describe the informationhe learned from monitoring Rivera's stops on May15, 17, and 18. Although Puntolillo mentioned inthe letter that the keys were found in the unattend-ed truck on May 18, he does not indicate that this" My colleagues find that "the General Counsel, in his opening state-ment, declared that surveillance was not being alleged as 8(a)(1) and8(aX3) violations but rather 'as a violation of 8(aX3) and only the deriva-tive 8(aXI).' We see no reason in this case to permit an issue so disposedof to be resurrected by exceptions." (Emphasis supplied.)Contrary to my colleagues I find no basis in the record that the Gen-eral Counsel waived the complaint allegation of an independent 8(a(1)violation by Respondent's surreptitious surveillance of Rivera. In relevantpart, the General Counsel ended his opening statement as follows: "On[May 15, 19781, Respondent Employer begins to follow Rivera during hisdaily routes in order to seek a reason for discharge and three (3) dayslater he's discharged. That, as far as I can determine, is the long andshort of the factual situation."Thereafter, the Administrative Law Judge engaged the General Coun-sel in the following colloquy:JUDGE ROSENBERGE: Are you alleging that is a violation of[8(aXI)l or ...MR. FERNANDEZ: It's being alleged as....JUDGE ROSENBERG: (continuing) I and 3?MR. FERNANDEZ: (continuing) as a violation of [8(aX3)l and onlythe derivative [8(aXl)).JUDGE ROSENBERG: All right. Do you have any response to thatMr. Condon?A careful reading of the relevant record evidence, supra, reveals, clear-ly, that the General Counsel did not explicitly waive the complaint alle-gation that the surveillance of Rivera was an independent violation ofSec. 8(aXI). The General Counsel did not even mention the term "sur-veillance" and he certainly did not mention the complaint allegation re-lated to surveillance. He did mention, specifically, the discharge. In fact,it was the General Counsel's reference to the discharge that immediatelypreceded the Administrative Law Judge's first question, supra. It is clear,therefore, that the General Counsel reasonably would have believed thatthe Administrative Law Judge's question referred to the discharge. Theonly other conclusion that can be drawn is that the exchange resulted inan ambiguity.In addition, it should not be overlooked that the Administrative LawJudge never stated on the record or in his Decision that the GeneralCounsel had withdrawn this disputed complaint allegation. Indeed, heAdministrative Law Judge made no explicit conclusionary finding oneither the 8(aXI) or 8(aX3) surveillance allegation.In sum, I am astonished that my colleagues would rely on a torturedinterpretation of an ambiguous exchange between the AdministrativeLaw Judge and the General Counsel to dispose of a specific complaintallegation that was fully litigated and bears directly and prominently onthe discharge that stemmed directly from information obtained during thesurveillance. See fn. 15, infra.was the cause for Rivera's discharge. Instead, a fairreading of the letter plainly reveals that Respond-ent told the Union that Rivera was being dis-charged because of time lost from unauthorizedstops.' 3In sum, I find that Respondent's asserted reasonfor the surveillance and discharge of Rivera waspretextual and that the actual reason for such sur-veillance and discharge was retaliation for Rivera'sactivities as a union shop steward. I have rejectedmy colleagues' conclusions that Rivera was dis-charged solely for leaving the keys in the truck be-cause it rests on a deficient and misleading analysisof key record evidence. Moreover, I am persuadedthat the record evidence shows, convincingly, thatRespondent's conduct was unlawful. Thus, Re-spondent suspected for 2 years that Rivera wastaking too long on his deliveries but did nothinguntil, suddenly and without a plausible explanation,it decided after the grievance meeting on May 15to monitor Rivera's deliveries.'4Furthermore, theinformation upon which Respondent claims to havepredicated Rivera's discharge-be it lost time fromunauthorized stops or leaving the keys in thetruck-stemmed directly and exclusively from theunlawful surveillance.'sIn addition, Respondent's1' This letter from Respondent to the Union dated on the day of thedischarge was never mentioned, much less considered, in the Administra-tive Law Judge's DecisionI also find no evidence to support the Administrative Law Judge'sfindings, adopted by my colleagues, that Rivera was told by union repre-sentatives on May 19 that Respondent was unwilling to reinstate him be-cause "he had abondoned his truck which contained expensive cargo andhad left the keys inside, making the vehicle prey for theft."Finally, I object to the Administrative Law Judge's finding, adoptedby my colleagues, that Rivera "deliberately left his truck unattended withthe keys in the unlocked cab .. ." It is clear that leaving the truck un-attended occurs daily while Respondent's drivers make deliveries. Henceit is reasonable to assume that the Administrative Law Judge was not re-ferring to this action when he characterized Rivera as having acted "de-liberately." Rather it would appear that he applied this term to Rivera'shaving left the keys in the cab. But Rivera specifically testified: "Inad-vertently, I had taken the keys out of the ignition and I placed it on whatyou would call a mound [covering the engine] that sits in the middle ofthe truck." The employees who recovered the truck for Respondent onMay 18 did not testify. Thus, there is no reason on this record to believethat Rivera's actions were other than as he described them.These shortcomings of the Administrative Law Judge's findings, likethe misstatement of the record concerning how long Puntolillo suspectedRivera of taking too long on his runs, supra, bear directly on the ultimateissue here and seriously undermine the Administrative Law Judge's anal-ysis adopted by my colleagues.14 See Edward G. Budd Manufacturing Company v. N.LR.B. 138 F.2d86(3d Cir. 1943), enfg. 41 NLRB 872 (1942). Although the circumstancessurrounding Rivera are not as dramatic as the circumstances surroundingMr. Weigand, the underlying principle there is applicable here: The em-ployer tolerated a problem for a long time and then suddenly applied adifferent standard because of an employee's union activities.'" See American Motors Corporation 214 NLRB 455, 462 (1974) (dis-charge of Melrod and Guzman)In concluding that Rivera's discharge on May 18 did not violate theAct my colleagues make no mention of the Administrative Law Judge'sfinding that:Continued101 DECISIONS OF NATIONAL LABOR RELATIONS BOARDannounced reasons for the discharge shifted fromthe day of the discharge to the day of the hearing.Finally, Puntolillo, the moving party in the surveil-lance and the discharge, testified that Rivera was agood employee and that he did his work well. Ifind that Rivera was discharged because of hisunion and concerted activities and I would providean appropriate remedy.On May 15, when Respondent decided to monitor Rivera's workhabits, he had once again become a dolorous thorn in the side of Re-spondent by enlisting the Union's assistance in pressing a number ofgrievances. These activities constituted concerted activities whichare statutorily protected.It is anomalous that the Administrative Law Judge would make thosefindings but nevertheless dismiss the complaint in its entirety includingthe allegation that such surveillance violated Sec. 8(aXl) of the Act. Mycolleagues increase this anomaly by failing to pass on the merits of thesurveillance allegation even though it is alleged in the complaint, raisedby the General Counsel's exceptions, and bears directly and prominentlyon the discharge that stemmed directly from information obtained duringthis surveillance. Thus, my colleagues' resolution of the complaint allega-tions is incomplete and their analysis of the discharge insufficient. In thisconnection see fn. 12, supra.My majority colleagues' resolution of the surveillance allegation iscritical in view of their recent opinion in Illinois Bell Telephone Company,251 NLRB No. 128 (1980). There, they found that where the GeneralCounsel shows that an unlawful investigatory interview has occurred,and that the employee was disciplined or discharged for conduct whichwas the subject of the interview, the burden shifts to the employer toshow its discipline or discharge was not based on information obtainedduring the interview.Here, my majority colleagues find that Rivera was discharged because"he left the truck open during an unauthorized stop with the keys availa-ble (whether 'deliberately' or not) in such a manner as to permit, if notinvite, theft of the truck and its valuable quantity of Respondent's prod-ucts." It cannot be gainsaid that such information was obtained duringthe alleged unlawful surveillance here. That Respondent has failed to sat-isfy the burden of showing that the discharge was based on informationobtained independent of the alleged unlawful activity is plain. Hence, as-suming that my colleagues would find the surveillance to be unlawful, asthe Administrative Law Judge's finding supra indicates, it follows thatthe information my colleagues find led to Rivera's discharge was the"fruits of unlawful activity" and, consistent with their opinon in IllinoisBell Telephone, supra, they should find that Rivera's discharge violatedthe Act. See also Kraft Foods, Inc., 251 NLRB No. 6 (1980).Finally, I would point out that my majority colleagues also adoptedthe Administrative Law Judge's finding in American Motors, supra, thatthe investigation that led to the information on which respondent predi-cated the discharge of Melrod and Guzman was motivated by their pro-tected concerted activity. T1hus, my colleagues found that the dischargeviolated the Act even without a specific finding that the investigationitself violated the Act.DECISIONSTATEMENT OF THE CASEMAX ROSENBERG, Administrative Law Judge: With allparties represented, this proceeding was heard before mein New York, New York, on May 21, 1979, upon a com-plaint filed by the General Counsel of the NationalLabor Relations Board, and an answer submitted theretoby Pork King Company, Inc., herein called Respond-ent. The issues raised is whether Respondent violatedSection 8(a)(l) and (3) of the National Labor RelationsAct, as amended, by discharging employee Louis RiveraThe complaint, issued on December 12, 1978, is based on a chargefiled on May 19, 1978, and served on May 24, 1978.on May 18, 1978, under circumstances to be detailedhereinafter. Briefs have been received from the GeneralCounsel and Respondent which have been duly consid-ered.Upon the entire record made in this proceeding, in-cluding my observation of the demeanor of the witnessesas they testified, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONSI. THE BUSINESS OF RESPONDENTRespondent, a New York corporation, with its princi-pal office and place of business at 2824 Boston Road,Bronx, New York, and another facility at the HuntsPoint Market, Bronx, New York, is engaged in thewholesale sale and distribution of meat and related prod-ucts. During the times material herein, Respondent de-rived gross revenues in excess of $1 million from its op-erations, and purchased meat and related products valuedin excess of $50,000 directly from points located outsidethe State of New York. The complaint alleges, theanswer admits, and I find that Respondent is an employ-er engaged in commerce within the meaning of Section2(6) and (7) of the Act.1I. THE LABOR ORGANIZATION INVOLVEDProvision Salesmen and Distributors Union, Local 627,affiliated with the Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, hereincalled the Union, is a labor organization within themeaning of Section 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that Respondent violated Sec-tion 8(a)(1) and (3) of the Act by discharging employeeLouis Rivera on May 18, 1978,2 because he was amember of and shop steward for the Union, and becausehe had engaged in other protected, concerted activitiesfor the purpose of collective bargaining or other mutualaid and protection. Respondent contends that Rivera wasdischarged solely for the improper performance of hisemployment chores.The facts giving rise to this litigation are not in essen-tial dispute and I find them to be as follows.Respondent is engaged in the wholesale sale and distri-bution of meat products. In the course of its operations,Respondent maintains two establishments in the Bronx,one on Boston Road, and the other at the Hunts PointMarket. Respondent's officers consist of Alfred Ches-wick, president; Dominick Puntolillo, vice president; andRaymond Lyons, supervisor.Respondent conducts its business with a work comple-ment of approximately six employees who perform stockwork in the coolers and freezers, assemble customerorders, load trucks, and make deliveries to its customers.During the times material herein, the Union representedRespondent's employees under a collective-bargainingagreement.2 Unless otherwise indicated, all dates herein fall in 1978.102 PORK KING COMPANY, INC.Louis Rivera, the Charging Party, was hired by Re-spondent in May 1972 and worked at the Boston Roadestablishment, primarily as a delivery driver. Rivera wasdesignated as the shop steward for the Union in 1973, aposition which he held until his discharge on May 18. Inthis capacity, Rivera processed grievances which aroseduring the course of employment.In March 1977, Rivera received a written reprimandfrom Respondent for having absented himself from workfor 11 days, and for abusing customers. This reprimandtriggered a grievance which Rivera lodged with hisUnion, in consequence of which Union Business Repre-sentative Jack Weinstein conducted a meeting of hismembership at Respondent's Boston Road facility inApril 1977. During this session, Rivera raised additionalgrievances relating to such items as the installation of atimeclock, payment for overtime, the allocation of Satur-day work, and the free provision of coats for the menwho worked in the freezer.In November 1977, Respondent opened a plant at theHunts Point Market. Rivera was transferred to that loca-tion. At the end of April, Respondent's president, Ches-wick, asked Rivera if he would be willing to transferback to the Boston Road facility for I week so that Tin-elli, who worked there, could learn the Hunts Pointroutes and substitute for the Hunts Point employeesduring their summer vacation periods. Rivera reluctantlyagreed to do so. After spending 1 week at Boston Road,Rivera returned to the Hunts Point station for duty. Onhis arrival, he encountered President Cheswick whoasked why Rivera had left his position at the BostonRoad establishment. Rivera answered that he was underthe impression that his assignment was to last for only 1week, and asked if transfer was intended to be perma-nent. Cheswick replied that he was unsure if this was thecase, and told Rivera to return to his station at BostonPost. Rivera complied with this and, at the end of hisshift, telephoned Union Business Representative Wein-stein to complain about the assignment. Weinstein prom-ised to look into the matter and get back to Rivera.On May 2 or 3, Rivera telephoned Weinstein to in-quire into the results of the latter's efforts to resolve thisissue. Weinstein reported that he had spoken to Respond-ent's vice president, Puntolillo, about the matter, and Re-spondent had agreed to return Rivera to his job at theHunts Point location on the following Monday. On May4 or 5, Rivera met with Puntolillo and again pressed foran answer as to whether his transfer to Boston Roadconstituted a permanent relocation, and Puntolillo re-plied in the affirmative. Upon learning this, Rivera in-formed Puntolillo that, because he and Tinelli would berequired to travel farther from their homes to their newwork stations, Respondent should compensate them forthe inconvenience and for the extra gasoline required todrive to work by allocating Saturday and holiday workto them. Puntolillo retorted that Rivera should not tellhim how to run his business. Rivera disclaimed any suchintention, but argued that the award of this premiumwork was simply a matter of fairness. The discussionended with Rivera requesting a meeting between UnionAgent Weinstein and Respondent's officials to discuss thematter, and Puntolillo agreed to do so. Later that after-noon, Respondent's president, Cheswick, telephonedRivera and admitted that, because of the rise in fuel costsand the economic hardship caused by inflation, equitysided with Rivera's request. Whereupon, Cheswick invit-ed Rivera to report for work on Saturday, May 6,Rivera accepted.It is Respondent's practice, when its employees toil onSaturdays and holidays, to pay them in cash "off thebooks" rather than by check. By utilizing this procedure,the employees were able to receive a higher net pay forthat overtime work because Respondent did not with-hold Federal or State taxes from their earnings. Whenthis procedure was used, the men who worked on thosedays grossed $42.50, and received a net out-of-pocketsum of $25 in cash. In calculating Rivera's payment forhis efforts on May 6, Respondent feared that some prob-lems might arise unless all deductions were taken out ofhis gross pay due to Rivera's constant insistence that thecollective-bargaining agreement between Respondentand the Union be followed strictly. Accordingly, whenRivera received his paycheck on Friday, May 12, hefound that he had been given only $18 for his endeavorson the preceding Saturday. Rivera immediately tele-phoned the union hall, and asked for Weinstein to com-plain about this discrepency. Weinstein was out of theoffice, but Rivera was told that the union agent wouldtake the matter up when he visited the plant on Monday,May 15.On Saturday, May 13, Rivera visited the Boston Roadplant to find out who was working overtime, and noticedthat two employees were on duty who had regularlypulled Saturday work. Rivera registered a complaintwith Puntolillo about this arrangement, but the latter re-fused to alter the assignments because the two men haddone this work in the past.Rivera returned to the plant on May 15, and after talk-ing the matter over with Puntolillo, he was offered aplace in the rotation for Saturday and holiday duty.Rivera declined the offer unless the men at the HuntsPoint facility were also rotated as provided under the ex-isting labor agreement. Rivera added that, as Weinsteinwas scheduled to visit the plant that morning the mattercould be resolved then. When Weinstein arrived, Riveraunfolded a variety of complaints to the Union agent,enumerating such items as the shortage in his Saturdaypay, rotation of premium work, and the installation of atimeclock. Weinstein conferred with Puntolillo andbrought back word that he had instructed the Companyto institute the necessary changes as required under thecontract. Weinstein returned to his offices and dispatcheda letter to Respondent formally requesting the Companyto install a timeclock.After the session with Weinstein on May 15, Puntolillodecided to follow Rivera's truck and monitor his deliv-eries. Puntolillo testified without contradiction and I findthat, for some weeks prior to May 15, after Rivera hadreluctantly returned to the Boston Road plant, Puntolillonoticed that the driver was taking too much time tomake his rounds. In this connection, the record estab-lishes and I find that, sometime in 1975, Rivera was on adelivery when one of Respondent's trucks broke down.103 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile waiting for Rivera's return so that he could utilizethe vehicle, Puntolillo learned from a customer thatRivera had been observed in his truck which was parkednear the Boston Road plant. Puntolillo immediatelydrove to the site and found Rivera sitting in his cab in areclining position. On confronting Rivera, Rivera offeredthe explanation that he had pulled his truck over to theside of the road because of dizziness. Puntolillo believedthat this was a sham excuse used by drivers because ofthe difficulty of disproving the ailment, and fired Riveraon the spot. However, after the Union intervened on hisbehalf, Respondent eventually reinstated him. Becausebusiness was slow on May 15, Puntolillo followed Riveraon his rounds. During his journey, Puntolillo noted thatRivera had pulled up in front of an off track bettingparlor, parked his truck, and entered the facility.3Afterspending several minutes in the parlor, Rivera returnedto his vehicle, and drove off.Puntolillo was too busy to monitor Rivera's drivinghabits on May 16. On May 17, he instructed SupervisorRaymond Lyons and employee Rascona to followRivera, and time his movements. When they reportedback, Puntolillo learned that Rivera had made three non-business stops for more than 45 minutes, a time spanwhich exceeded the 20-minute lunch break the employ-ees were afforded.4Puntolillo again dispatched Lyons and Rascona toshadow Rivera on May 18. Before they left, Puntolilloadvised them to observe whether Rivera made any unau-thorized stops and, if so, to look in the truck and ascer-tain whether the driver had left the keys in the cab. Inthe event the men discovered these items, they were di-rected to drive the truck back to the plant. Rivera onceagain pulled up to the off track betting parlor and en-tered leaving the keys to the ignition, as well as to thebody of the truck, in the cab. It is undisputed and I findthat, on this occasion, the vehicle contained meat prod-ucts valued at 3,000. Following instructions, Rasconaclimbed into the truck and drove it back to the plant,where he was assigned to undertake Rivera's deliveriesfor the rest of the day, Rivera left the betting parlor andnoticed that the truck was missing. Espying a police car,he approached the officers and reported the loss. Riverawas then driven to the precinct house where he tele-phoned Respondent to report the incident. Puntolillo an-swered and, after a brief discussion, informed Rivera thathe had been discharged. Rivera visited the union head-quarters, and reported the incident to Weinstein. Wein-stein promised to lodge a grievance with Respondentover the discharge the next day.On May 19, Rivera met with union representatives atthe plant, and was informed that Respondent was unwill-ing to reinstate him because he had abandoned his truck,which contained expensive cargo, and had left the keysinside, making the vehicle prey for theft. Rivera pressedI Off track betting (OTB) parlors are maintained by the state and localgovernments in New York as legal bookie drops.4 Respondent's 8-hour workday spans from 6:30 a.m. to 2:30 p.m. Al-though the collective-bargaining agreement authorizes a I-hour lunchperiod, which would have extended the workday to 3:30 p.m., the em-ployees prefered a 20-minute lunchbreak on company time in order toleave the plant an hour earlier.the union agents to take the issue to arbitration under thecontract, but the latter refused. Rivera thereupon filedunfair labor practice charges against the Union with theBoard's Regional Office alleging that the Union's failureto pursue the grievance was violative of the Act. Afteran investigation, the Regional Office dismissed thesecharges as lacking in merit. Rivera then instituted thecharges against Respondent, which gave rise to theseproceedings.It requires no citation of authority to support the prin-ciple that an employer may sever an employee from hiswork rolls for any reason or for no reason at all, so longas the separation is not motivated in whole or in part byhis engagement in activities protected by the Statute.However, even where it has been shown that the em-ployee was a known union activist, there is nothing in-herently discriminatory about the discharge of such anindividual for cause, for it is now established that an em-ployee who is prominent in union affairs does not there-by gain a special immunity from ordinary employmentdecisions simply because of that notoriety.5In the case at hand, the record amply demonstratesthat Rivera, as a union shop steward by 5 years, was anardent advocate of a multitude of grievances arising outof the employment relationship between Respondent andits employees. On May 15, when Respondent decided tomonitor Rivera's work habits, he had once again becomea dolorous, thorn-in-side of Respondent by enlisting theUnion's assistance in pressing a number of grievances.These activities constituted concerted activities whichare statutorily protected. However, the record also clear-ly establishes that, on May 18, Rivera carelessly and de-liberately left his truck containing the keys to valuablecargo unattended, while he ventured into a bettingparlor, thereby risking the theft of a meaningful amountof Respondent's property. For this dereliction, Respond-ent could have discharged him for good and sufficientcause. In a case such as this, where both an impermissi-ble and a permissible ground exists to support a dis-charge, it behooves the General Counsel to provide atleast a reasonable basis for inferring that the permissibleground alone would not have triggered the discharge,and that the separation was indeed partially impelled byan impermissible one.6More simply put, the GeneralCounsel must show, in order to sustain his advocativestance, that, but for Rivera's engagement in activitiesprotected by the Act, he would not have suffered dis-charge at Respondent's hands.7In my opinon, he hadfailed to do so.As chronicled above, Rivera had served as the unionshop steward since 1973, and had actively processed em-ployment grievances on behalf of himself and fellow em-ployees against Respondent until his discharge. Althoughhe was terminated in 1975 for laying down on the job,he was reinstated at the behest of the Union, and, there-See Waterburg Community Antenna, Inc. v. N.L.R.B., 587 F2d 90, 96(2d Cir. 1978).8 See N.L.R.B. v. Park Edge Sheridan Mears, Inc., 341 F.2d 725, 728(2d Cir. 1965).' See N.LR.B. v. Fibers International Corporation, 439 F.2d 1311, 1312,fn. 1 (Ist Cir. 1971); Waterbury Community Antenna. Inc. v. NLR.B.supra.104 PORK KING COMPANY, INC.after, continued to grieve with the same, if not more, in-tensity. Despite this activity, Rivera was not discrimina-torily a bused by Respondent and, in fact, his employeressayed to correct conditions about which he had raisedgrievances.It is undisputed that Respondent came to believe thatRivera had been taking too much time to make hisrounds for several weeks prior to May 15, and that it de-cided to monitor his delivery habits. On that day, Re-spondent's vice president, Puntolillo, discovered that theemployee had interrupted his runs by visiting a bettingparlor. On May 17, Respondent noted that Rivera hadmade three nonbusiness stops, which lasted for a periodfar in excess of his allowable lunchbreak. Despite Ri-vera's aberrations, Respondent tolerated this misconducteven in the face of his persistence in lodging grievancesagainst it on May 15. Finally, on May 18, the driver de-liberately left his truck unattended with the keys in theunlocked cab, an act which exposed a cargo of $3,000worth of meat to theft. On discovering this, Respondentimmediately discharged him. On this state of the record,I am persuaded and conclude that, but for this incident,Rivera would have remained in Respondent's employ de-spite his activities as a union shop steward.In sum, I find that Respondent discharged Rivera onMay 18, not because he was a member of and shop ste-ward for the Union and not because he had engaged inprotected, concerted activities under the Act, but simplybecause he had abandoned his truck on that day in sucha manner as to invite the theft of a valuable quantity ofRespondent's products. By doing so, I conclude that Re-spondent did not violate Section 8(a)(1) and (3) of theAct, and I shall dismiss the complaint in its entirety.ORDER8It is hereby ordered that the complaint herein be, andit hereby is, dismissed in its entirety.8 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objectives theretoshall be deemed waived for all purposes.105